Citation Nr: 0514600	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for dermatophytosis of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the veteran's claim 
for an increased disability rating in excess of 30 percent 
for dermatophytosis of both hands and feet.  The veteran has 
perfected a timely appeal.

In November 2003, the Board remanded this case for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board.


FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim seeking a higher 
rating for his skin disability of the feet, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claim.

2.  The veteran's service-connected skin disability is not 
marked by ulceration, extensive exfoliation or crusting, and 
although there is itching and burning of the feet with 
deformed, thickened toenails with some maceration and fungal 
debris in all nail beds, the veteran's skin condition is not 
especially repugnant.  The veteran's dermatophytosis also 
does not affect more than 40% of the entire body or more than 
40% of the exposed area of the body and it has not required 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12 months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for dermatophytosis of the hands and feet have not been met. 
38 U.S.C.A. §§ 1155, 7104 (West. 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.68, 4.118, Diagnostic Code 7813 (2002, 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in letters dated in January 2002 and March 
2004, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim for an increased 
rating, as well as the types of evidence VA would assist him 
in obtaining.  The veteran was informed of his responsibility 
to identify, or submit directly to VA medical evidence that 
shows that his claimed conditions had worsened.  The veteran 
was also informed that this evidence could consist of medical 
treatment records, including reports of statements from 
doctors, hospitals, and laboratories.  Moreover, the RO 
specifically requested that the veteran send such information 
to VA.  

By way of an April 2002 rating decision; July 2001 and May 
2002 Statements of the Case; and July 2002 and August 2004 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claim, including the former and 
revised criteria under Diagnostic Code 7813, and the basis 
for the denial of the veteran's claim.  These documents, as 
well as the RO's January 2002 and March 2004 letters to the 
veteran, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records; post-service medical evidence, including private and 
VA examination reports and records (including VA 
examinations), and statements submitted by the veteran and 
his representative in support of his claim.  The Board finds 
that the RO undertook reasonable development with respect to 
the veteran's claim.    

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.




II.  Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities ( 
Rating Schedule) and are intended to represent the average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.1 (2004).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When after careful review of all available and assembled data 
a reasonable doubt arises regarding the degree of disability, 
such reasonable doubt must be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

In addition, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In determining 
whether the revised version is more favorable to the veteran, 
it may be necessary for the Board to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can 
be no earlier than the effective date of that change.  See 
also VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran's dermatophytosis of the hands and feet is 
currently rated as 30 percent disabling under Diagnostic Code 
7813.  Effective August 30, 2002, VA amended the rating 
schedule for evaluating skin disabilities.  38 C.F.R. § 4.118 
(2003).

Under the former criteria, disabilities evaluated under 
Diagnostic Code 7813 was to be rated by analogy to eczema 
under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Under that 
diagnostic code, a 10 percent evaluation is warranted where 
the skin disability is productive of exfoliation exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating requires that the disability be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria, dermatophytosis (ringworm: 
of body, tinea corporis; of head, tinea capitis; of feet, 
tinea pedis; of beard area, tinea barbae; of nails, tinea 
unguium; of inguinal area (jock itch), tinea cruris) shall be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801 through 7805), or dermatitis (DC 7806), 
depending upon the predominant disability.  In this case, the 
veteran's disability picture is predominantly that of 
dermatosis.  And under the revised Diagnostic Code 7806, an 
evaluation in excess of 30 percent disabling requires that 
the veteran's dermatophytosis of both hands and both feet 
affect more than 40 percent of the entire body or more than 
40 percent of the exposed areas of the body, or has required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12 months.

In this case, the veteran was afforded a VA examination in 
July 2004 to determine the extent and severity of his 
service-connected skin condition.  The examiner noted in the 
report that the veteran's claims file was available and was 
reviewed.  The examination revealed that the veteran had 
significant involvement of his toenails.  All ten of his 
toenails, including both big toenails showed signs of 
thickening, deformity and subungual debris formation.  The 
third and fourth toe webs showed signs of whitish maceration, 
and nail scrapping for potassium hydroxide preparation showed 
evidence of fungal hyphae.  No ulceration was noted.  The 
veteran complained of constant itching, burning and pain in 
his toenails and feet.  The toenails were discolored, 
elongated and deformed.  Examination of the veteran's hands 
revealed minimal involvement when compared to his feet.  
There was no ulceration, crusting or extensive exfoliation, 
although there was evidence of discoloration and thickening 
of the fourth fingernail of the right hand.  After the 
examination, the examiner noted that his findings were 
essentially unchanged from a previous VA examination 
conducted in June 2002.  The veteran was diagnosed with 
dermatophytosis including tinea pedis and onychomycosis.  
With respect to the specific criteria found in the rating 
code, the examiner found that "the veteran's dermatophytosis 
of both hands and feet is not marked by ulceration, extensive 
exfoliation or crusting.  He does complain of marked itching 
and burning of his feet but not his hands.  His feet are more 
markedly affected than his hands with deformed, thickened 
toenails with some maceration and fungal debris in all nail 
beds, but are not especially repugnant.  The veteran's 
dermatophytosis of both hands and feet do not affect more 
than 40% of the entire body or more than 40% of the exposed 
area of the body and it has not required constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12 months."  Thus, 
the Board finds that the veteran's service-connected 
dermatophytosis of the hands and feet does not warrant a 
rating in excess of the current 30 percent rating under the 
either former or revised criteria.

Under the former criteria, in order to warrant a 50 percent 
evaluation, the veteran condition must be manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.  And in 
order to warrant the maximum rating of 60 percent under the 
revised criteria, the veteran's condition must cover an area 
of more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or require constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past twelve-month 
period.  Here, the veteran's July 2004 examiner specifically 
ruled out ulceration, extensive exfoliation or crusting, and 
found that, while the veteran's foot condition was noted to 
have itching and burning with deformed, thickened toenails 
with some maceration and fungal debris in all nail beds, the 
veteran's condition was not exceptionally repugnant.  The 
examiner also found that the veteran's dermatophytosis did 
not affect more than 40% of the entire body or more than 40% 
of the exposed area of the body and it has not required 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12 months.  Based on the foregoing, an increased rating 
in excess 30 percent for dermatophytosis of the hands and 
feet is not warranted under either the former or revised 
criteria.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation).  In 
addition, there is no showing that the veteran's skin 
disability has necessitated frequent, or indeed any, periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a disability rating in excess of 30 percent 
for dermatophytosis of the hands and feet is denied



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


